                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

SASTIN 2, LLC,                                     )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )              Case No. CIV-17-1252-D
                                                   )
HEMINGWAY ASSOCIATION, INC.,                       )
                                                   )
              Defendant.                           )

                                           ORDER

       Concerned that subject matter jurisdiction was lacking under 28 U.S.C. § 1331, the

Court directed the parties to brief the issue. [Doc. No. 26]. As the party seeking to invoke

the jurisdiction of this Court, Plaintiff submitted an opening brief [Doc. No. 27], and

Defendant filed a response [Doc. No. 28]. The matter is fully briefed and at issue.

                                      BACKGROUND

       On November 21, 2017, Plaintiff initiated this action seeking declaratory and

injunctive relief regarding two provisions of Defendant’s Rules and Regulations. [Doc.

No. 1]. Plaintiff is an Oklahoma LLC, which owns condominiums at the Hemingway

Condominiums.       Defendant is an Oklahoma not-for-profit, non-stock corporation

(homeowner’s association) tasked with managing the condominiums and their common

elements.

       Specifically, Plaintiff asserts that the provision prohibiting the installation of outside

satellite dishes on condominium units violates § 207 of the Telecommunications Act of

1996 and 47 C.F.R. § 1.4000. Plaintiff also asserts that Defendant’s assessment of fines
and penalties amounts to a state action that violates the Fourteenth Amendment of the

United States Constitution. Plaintiff asserts that the Court has jurisdiction pursuant to 28

U.S.C. § 1331 (federal question jurisdiction). In the alternative, Plaintiff suggests that

diversity jurisdiction could be pleaded in an Amended Complaint, if necessary. Defendant

asserts that there is no statutory private right of action under these circumstances, that state

action is lacking under Plaintiff’s constitutional claim, and that Plaintiff’s argument that

diversity jurisdiction now exists is without merit.

       In briefing the issue of subject matter jurisdiction, the Court asked the parties to

focus on two questions of law: (1) whether § 207 of the Telecommunications Act of 1996,

or 47 C.F.R. § 1.4000, provide for a private right of action; and (2) whether the requisite

state action has occurred. [Doc. No. 26].

                                         ANALYSIS

       Federal courts are courts of limited jurisdiction. United States ex rel. Fine v. MK-

Ferguson Co., 99 F.3d 1538, 1543 (10th Cir. 1996). “A court’s jurisdiction is therefore

presumed not to exist absent a showing by the party invoking federal jurisdiction.” Id.

Moreover, “‘statutes conferring jurisdiction on federal courts are to be strictly construed,

and doubts resolved against federal jurisdiction.’” Id. (quoting F&S Constr. Co. v. Jensen,

337 F.2d 160, 161 (10th Cir. 1964)).

       A. Section 207 of the Telecommunications Act of 1996 and 47 C.F.R. § 1.4000
          do not provide for a private right of action.

       As with any case involving the interpretation of a statute, the Court’s analysis begins

with the language of the statute itself. Touche Ross & Co. v. Redington, 442 U.S. 560, 568


                                               2
 
(1979). Section 207 of the Telecommunications Act of 19961 provides:

              Within 180 days after the date of enactment of this Act, the Commission
              shall, pursuant to section 303 of the Communications Act of 1934,
              promulgate regulations to prohibit restrictions that impair a viewer’s ability
              to receive video programming services through devices designed for over-
              the-air reception of television broadcast signals, multichannel multipoint
              distribution service, or direct broadcast satellite services.

By its terms, the statute authorizes the Federal Communications Commission (“FCC”) to

adopt regulations to carry out the statute’s purpose. Absent from § 207 is any language

indicating a congressional intent to provide a private right of action.

              In Redington, the Supreme Court cautioned that “implying a private right of action

on the basis of congressional silence is a hazardous enterprise, at best.” Redington, 442

U.S. at 571 (finding that the plain language of the statute weighed against implication of a

private remedy). In reaching its decision, the Supreme Court in Redington relied on the

statutory scheme in which the provision was found. Id. at 571. The relevant provision was

flanked by provisions that explicitly granted private causes of action; thus, the Court

concluded that Congress knew how to provide a private remedy when it wanted to do so.

Id. at 571-572.

              Similarly, § 207 is flanked by sections in the Act that explicitly provide for a private

cause of action, and sections that explicitly exclude a private cause of action. The statutory

scheme at 47 U.S.C. § 274(e) explicitly provides for a private right of action, while 47

U.S.C. §§ 255(f) and 613(j) specifically prohibit one.                “[W]here Congress includes


                                                            
1
  The Telecommunications Act of 1996 was codified at 47 U.S.C. §§ 201-276. As is often
the case, § 207 of the Act does not correspond with 47 U.S.C. § 207.
                                                               3
 
particular language in one section of a statute but omits it in another section of the same

Act, it is generally presumed that Congress acts intentionally and purposely in the disparate

inclusion or exclusion.” United States v. Sturm, 673 F.3d 1274, 1279 (10th Cir. 2012).

Courts should “‘ordinarily resist reading words or elements into a statute that do not appear

on its face.’” Id. (quoting Bates v. United States, 522 U.S. 23, 29 (1997)).

       Lending further support to Defendant’s argument is 47 U.S.C. § 303(v), which

provides that the FCC has “exclusive jurisdiction to regulate the provision of direct-to-

home satellite services.”      Thus, whether the provision in Defendant’s Rules and

Regulations prohibiting the installation of outside satellite dishes violates § 207 appears to

be an issue reserved exclusively for the FCC to decide.

       In determining whether a private remedy is implicit in a statute that does not

expressly provide for one, application of the four Cort factors is relevant: (1) does Plaintiff

belong to a class for whose special benefit the statute was enacted; (2) is there any

indication of legislative intent to create or deny a remedy; (3) is it consistent with the

underlying legislative scheme to imply such a remedy; and (4) is the cause of action one

that is traditionally delegated to state law. Cort v. Ash, 422 U.S. 66, 78 (1975).

       In Boughton v. Kristek, the District of New Mexico relied on the Ninth Circuit’s

opinion in Opera Plaza and application of the four Cort factors in concluding that § 207

and 47 C.F.R. § 1.4000 do not give rise to a private right of action. Boughton v. Kristek,

Case No. CIV-16-202, 2016 WL 10538355, at *5 (D.N.M. April 12, 2016). The court

noted that while two of the Cort factors weighed in favor of a private right of action and

two against, the most important factor, congressional intent, weighed against a private right

                                              4
 
of action. Id.; see also Conboy v. AT&T Corp., 241 F.3d 242, 252 (2d Cir. 2001) (noting

that the Supreme Court instructed that the second factor – congressional intent – is the

critical inquiry, and that the other factors are treated as proxies for congressional intent).

       Applying the first two Cort factors, the Ninth Circuit in Opera Plaza held that § 207

did not confer jurisdiction on federal courts to hear a routine suit by a condominium

homeowner’s association to enforce its rules prohibiting satellite dishes in common areas.

Opera Plaza Residential Parcel Homeowners Ass’n v. Hoang, 376 F.3d 831, 832 (9th Cir.

2004). In applying the second and most important Cort factor, the Ninth Circuit examined

the language of § 207, the context in which it was passed, and its legislative history. Id. at

836. Section 207 empowers the FCC to promulgate regulations, but there is nothing in the

language that contemplates parties will sue under the statute. Id.         Further, the House

Committee Report gives no indication that § 207 created a federal cause of action. Id. at

837. Section 207 is contained in Title II of the Telecommunications Act, which is entitled

“Broadcast Services.” Title II contains nine sections which basically instruct the FCC how

to regulate broadcast services. Of significance, no portion of Title II “contemplates or in

any way addresses litigation, and this suggests that no private cause of action exists under

… § 207.” Id.

       Curiously, Plaintiff relies on Opera Plaza for its position that subject matter

jurisdiction exists. Plaintiff argues the court in Opera Plaza suggested that if the defendant

had been the plaintiff in that case a federal question would have been raised and the court

would have had jurisdiction. However, the Ninth Circuit in Opera Plaza clearly found

“that no private right of action exist[ed] under any of the statutes cited.” Id. at 838.

                                               5
 
       Although 47 C.F.R. § 1.4000 provides that “[p]arties may petition … a court of

competent jurisdiction, to determine whether a particular restriction is permissible or

prohibited,” this section does not purport to create jurisdiction in a federal court. Id. at

836. In Lightfoot, the Supreme Court examined Fannie Mae’s charter, which provided it

with the power “to sue and to be sued, and to complain and to defend, in any court of

competent jurisdiction, State or Federal.” Lightfoot v. Cendant Mortgage Corp., 137 S.Ct.

553, 558-559 (2017). Writing for a unanimous court, Justice Sotomayor stated that “this

Court has understood the phrase ‘court of competent jurisdiction’ as a reference to a court

with an existing source of subject-matter jurisdiction.” Id. at 561. The Court reasoned that

Fannie Mae’s “sue and to be sued” clause does not grant federal courts subject matter

jurisdiction over all cases involving Fannie Mae. Id. Rather, “it permits suit in any state

or federal court already endowed with subject-matter jurisdiction over the suit.” Id.

       Moreover, 47 C.F.R. § 1.4000 is a regulation passed by the FCC; it is not a statute

adopted by Congress. And, the laws passed by Congress, not rules or regulations passed

by an administrative agency, determine whether an implied cause of action exists. Opera

Plaza, 376 F.3d at 836; see, e.g., Redington, 442 U.S. at 577, n. 18 (“the language of the

statute and not the rules must control.”); Adams Fruit Co. v. Barrett, 494 U.S. 638, 650

(1990) (“an agency may not bootstrap itself into an area in which it has no jurisdiction.”);

Sheldon v. Sill, 49 U.S. 441, 449 (1850) (“Courts created by statute can have no jurisdiction

but such as the statute confers.”). Neither § 207 nor 47 C.F.R. § 1.4000 create a private

cause of action.



                                             6
 
       B. The requisite state action is lacking.

       It is well settled that the Fourteenth Amendment limits only state action. Ross v.

Hatfield, 640 F. Supp. 708, 709 (D. Kan. 1986); Brentwood Acad. v. Tennessee Secondary

Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001); Nat’l Collegiate Athletic Ass’n v. Tarkanian,

488 U.S. 179, 191 (1988). Thus, for this Court to exercise jurisdiction over Plaintiff’s

constitutional claim, the Court must find the required state action. Defendant argues that

state action is lacking. Without citing to any authority, Plaintiff asserts that Defendant has

converted itself into a quasi-governmental agency by issuing fines and penalties when a

property owner violates Defendant’s Rules and Regulations.

       “As a general matter the protections under the Fourteenth Amendment do not extend

to ‘private conduct abridging individual rights.’” Tarkanian, 488 U.S. at 191 (quoting

Burton v. Wilmington Parking Auth., 365 U.S. 715, 722 (1961)). Thus, courts must “plot

a line between state action subject to Fourteenth Amendment scrutiny and private conduct

… that is not.” Brentwood Acad., 531 U.S. at 295. State action may be found if, and only

if, there is a “close nexus between the State and the challenged action” so that “seemingly

private behavior may be fairly treated as that of the State itself.” Id. (internal quotation

marks omitted).

       In Shelley v. Kraemer, a landmark case involving state action, the Supreme Court

held that racially restrictive covenants “standing alone” did not amount to state action.

Shelley, 334 U.S. 1, 13 (1948). However, state court enforcement of the racially restrictive

covenants did amount to state action and a violation of the Fourteenth Amendment. Id. at

19-20. Shelley involved companion cases. In the first case, a husband and wife sued in

                                              7
 
state court to enforce restrictive covenants against the occupancy or ownership of property

by African Americans. In the second case, landowners sued to enforce a covenant that

property should only be used or occupied by Caucasians.

       The Court’s reasoning in Shelley was straightforward: there was no state action

involved in private parties voluntarily adhering to the terms of their agreement. Id. at 13.

However, where the purposes of the private agreements were secured only by judicial

enforcement, state action existed. Id. at 13-14. In other words, “but for the active

intervention of the state courts, supported by the full panoply of state power, petitioners

would have been free to occupy the properties in question without restraint.” Id. at 19.

       In 2001, the Supreme Court granted certiorari to decide whether a statewide

association incorporated to regulate interscholastic athletic competition among public and

private secondary schools engaged in state action when it enforced a rule against a member

school. Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288, 290

(2001). The Court found that the association’s nominally private character was “overborne

by the pervasive entwinement of public institutions and public officials in its composition

and workings.” Id. at 298. Public schools constituted 84 percent of the association’s

membership. Id. “Entwinement will support a conclusion that an ostensibly private

organization ought to be charged with a public character and judged by constitutional

standards.” Id. at 302.

       Defendant here is an Oklahoma not-for-profit, non-stock corporation (homeowner’s

association) formed under Oklahoma’s Unit Ownership Estate Act, OKLA. STAT. tit. 60, §§

501-530. Defendant is tasked with managing the Hemingway Condominiums and their

                                             8
 
common elements. [Doc. No. 1-9 at 2]. The owners of the condominium units make up

the homeowner’s association, and the association is governed by a board of directors who

are private individuals. Id. at 3-4. Simply put, under these circumstances there is no

entwinement with the state. Although Defendant imposes fines or penalties when a

property owner violates a rule or regulation, this is not accomplished through the power of

the state.

       Applying the reasoning from Shelley and Brentwood, most courts agree that actions

by homeowner’s associations fall short of state action because a threat of judicial

enforcement is not enough. In Loren v. Sasser, the Eleventh Circuit held that a property

owners’ association’s denial of the homeowners’ request to post “For Sale” signs in their

front yard to expedite the sale of their homes did not constitute state action. Loren v.

Sasser, 309 F.3d 1296, 1303 (11th Cir. 2002). Citing to the nexus requirement identified

in Brentwood, the court found unavailing the homeowners’ argument that a threat of

judicial enforcement of the covenant constituted state action. Id.

       Similarly, in Ross v. Hatfield, the District of Kansas found that state action was

lacking where a homeowner’s association had a restrictive covenant that barred the

plaintiffs from installing satellite television antennas. Ross, 640 F. Supp. at 710-712. The

homeowners in Ross pointed to Shelley, 334 U.S. 1, for their assertion that state action was

present. The court reasoned, however, that Shelley required “actual judicial enforcement

of the covenant before state action may be found,” and a threat to sue in state court was not

sufficient to invoke state action. Ross, 640 F. Supp. at 710.

       Here, the covenant has not been judicially enforced, nor has a suit been brought to

                                             9
 
enforce it. Thus, there is no state action.

       C. Diversity jurisdiction does not exist.

       In the alternative, Plaintiff suggests that diversity jurisdiction could be pleaded in

an Amended Complaint. Plaintiff asserts that since the initial filing of the Complaint some

of its properties were transferred to John Hamlin, and Mr. Hamlin “has relocated to Nevada

for work and tax purposes and hence is no longer a resident of the state of Oklahoma.”

[Doc. No. 27 at 6]. Plaintiff’s argument fails for two reasons.

       First, “[f]ederal jurisdiction is determined based on the facts as they existed at the

time the complaint was filed.” Ravenswood Inv. Co., L.P. v. Avalon Corr. Services, 651

F.3d 1219, 1223 (10th Cir. 2011); Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781

F.3d 1233, 1239 (10th Cir. 2015). For diversity purposes a limited liability company is

treated like a partnership or unincorporated association, and Supreme Court precedent is

clear that in determining the citizenship of an unincorporated association, a federal court

must examine the citizenship of each member of the entity. Siloam Springs Hotel, L.L.C.,

781 F.3d at 1238-1239 (citing Carden v. Arkoma Associates, 494 U.S. 185, 195-196

(1990)).

       There is no dispute that at the time the Complaint was filed there was no diversity

jurisdiction. Mr. Hamlin, the only member of Sastin 2, LLC, was domiciled in Oklahoma

when the Complaint was filed. [Doc. No. 1 at 1-2, 7]; [Doc. Nos. 3, 4]. The fact that he

may have moved to Nevada post-filing does not cure the jurisdictional defect. See Grupo

Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 575 (2004) (“allowing a citizenship

change to cure the jurisdictional defect that existed at the time of filing would contravene

                                              10
 
the principle articulated by Chief Justice Marshall in Conolly2. We decline to do today

what the Court has refused to do for the past 175 years.”).

              Second, subject matter jurisdiction under 28 U.S.C. § 1332(a) requires, in addition

to diversity of citizenship, an amount in controversy which exceeds $75,000.00. McPhail

v. Deere & Co., 529 F.3d 947, 952 (10th Cir. 2008). Plaintiff has not pled facts necessary

to establish that the amount in controversy exceeds $75,000.00.

                                                               CONCLUSION

              Plaintiff has not made an adequate showing that the Court has jurisdiction over this

matter. Pursuant to FED. R. CIV. P. 12(h), Plaintiff’s claims are dismissed without prejudice

to their refiling.3 Plaintiff’s Second Motion to Compel Discovery [Doc. No. 16] is rendered

moot by this Order.

              IT IS SO ORDERED this 19th day of November 2018.




 




                                                            
2
  Conolly v. Taylor, 27 U.S. 556, 565 (1829) (“Where there is no change of party, a
jurisdiction depending on the condition of the party is governed by that condition, as it was
at the commencement of the suit.”).
3
  See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006) (dismissals
for lack of jurisdiction should be without prejudice because the court, having determined
that it lacks jurisdiction over the action, is incapable of reaching a disposition on the merits
of the underlying claims).
                                                                   11
 
